Citation Nr: 1104339	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from June 1964 to June 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2006, a statement of the case 
was issued in November 2006, and a substantive appeal was 
received in January 2007.  A Board hearing was held in October 
2010.  The record was held open for 60 days until December 7, 
2010 to allow the Veteran to submit additional evidence.  

In December 2010, the Veteran submitted additional evidence along 
with a waiver of RO consideration of such evidence.    


FINDINGS OF FACT

1.  A January 1988 Board decision denied entitlement to service 
connection for alcoholism.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
alcoholism has not been received since the January 1988 Board 
decision.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision, which denied entitlement to 
service connection for alcoholism, is final.  38 U.S.C.A. § 7104 
(West 2002).
	
4.  New and material evidence has not been received since the 
January 1988 Board decision denying service connection for 
alcoholism; and thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in February 2005 and May 2006 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal.  
The appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in February 
2005, which was prior to the April 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the May 2006 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in the statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the May 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service-connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  
 
The February 2005 VCAA letter informed the Veteran of what 
information and evidence was needed to substantiate a claim for 
service connection.  Further, the same notice also informed the 
Veteran of what constitutes new and material evidence.  Moreover, 
the letter informed the Veteran that the evidence must pertain to 
the reasons for the previous denial.  The notice further stated 
that the Veteran was previously denied because the condition was 
not incurred in or aggravated in service and specifically 
requested evidence that related to this fact.  Thus, the 
requirements set forth in Kent have been satisfied. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment, VA treatment records, lay statements and a private 
opinion.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With regard to a VA examination, no such examination is required 
unless new and material evidence is received to reopen the claim.  
As discussed below, the Board finds that the claims has not been 
reopened.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the issue of whether new and material 
evidence has been received to reopen a claim for entitlement to 
service connection for alcoholism.  Initially, service connection 
for alcoholism was denied by the RO in a November 1984 rating 
decision.  It was again denied in a November 1986 rating decision 
and the Veteran appealed this decision to the Board.  In a 
January 1988 decision, the Board denied the appeal.  Under the 
circumstances, the January 1988 Board decision is final.  38 
U.S.C.A. § 7104.  

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).  The Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The pertinent evidence of record prior to the January 1988 Board 
decision consisted of service treatment records, lay statements 
from the Veteran and VA treatment records.  Service treatment 
records were silent with respect to any complaints of or 
diagnosis of alcoholism.  However, VA treatment records showed a 
history of alcohol abuse and assessment of alcoholism.  Lay 
statements from the Veteran indicated that he never used alcohol 
prior to service, but began consuming a large amount of alcohol 
while in service and continued to do so after his discharge.  The 
Veteran never asserted that he had any other disabilities related 
to service or residual disabilities resulting from his abuse of 
alcohol.  The January 1988 Board decision denied service 
connection for alcoholism because the condition was due to the 
Veteran's own willful misconduct and, in turn, was not incurred 
in or aggravated during active service.      

Since the January 1988 Board decision, additional evidence has 
become part of the record, including: additional VA treatment 
records, additional lay statements from the Veteran, lay 
statements from fellow service members and relatives, Board 
hearing testimony and a private opinion from Dr. Ron Williamson.  
The Board notes that Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508,  § 8052, 
104 Stat. 1388, 1388- 91, prohibits, effective for claims filed 
as in the instant case after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's own 
alcohol or drug abuse.  Moreover, Section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in line 
of duty if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his or 
her service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  However, the Federal Circuit indicated 
that veterans could only recover if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  Id. at 1381.  The Federal Circuit further stated 
that such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.

In sum, under current regulations and case-law, in order for 
service connection for alcoholism to be granted, it must be shown 
that the disability is secondary to a service-connected 
disability and not due to willful misconduct.  Accordingly, in 
order to reopen the Veteran's claim, there must be evidence 
indicating that the Veteran's alcoholism is due to another 
disability that was incurred in or aggravated in service.  The 
Board observes that the Veteran is not service-connected for any 
disabilities, nor has he asserted that his alcoholism is due to a 
disability that manifested in service.  Rather in his lay 
statements and Board hearing testimony, the Veteran continues to 
assert that his alcoholism is due to service because he began 
drinking in service and was provided alcohol while in service.  
Additional VA treatment records continued to show an assessment 
of alcohol dependency, but do not give any indication that it is 
related to a service-connected disability.   Thus, while this 
evidence is new, it cannot be considered material because given 
that there is no indication that the Veteran's alcoholism is 
related to a disability that was incurred in or aggravated in 
service, the evidence has no reasonable possibility of 
substantiating the Veteran's claim.  

The Veteran has also submitted lay statements from fellow service 
members confirming that they were served alcoholic beverages 
while in service.  He has also submitted statements from his 
brothers, sister-in-law and parents indicating that the Veteran 
did not consume alcohol prior to service, but exhibited a 
drinking problem upon his return.  Again, while these statements 
are considered new, they cannot be considered material because 
they do not show that the Veteran's alcoholism is due to a 
disability that was incurred in or aggravated in service.  
Rather, this evidence simply shows that the Veteran presented 
with a drinking problem following his discharge from service.   

The Board acknowledges the private opinion from Dr. Williamson, 
which was done at the request of the Veteran.  The opinion 
provided that the Veteran suffered from alcoholism and post 
traumatic stress.  The examiner continued that it was plausible 
that his problems began in service where he had chronic exposure 
to high risk situations and alcohol use.  While this opinion 
appears to indicate that the Veteran's alcoholism may be due to 
post traumatic stress that was incurred in service, the Board 
must determine that it has no probative value and, thus, cannot 
be deemed material.  Importantly, the Veteran has never asserted 
that he has post traumatic stress due to an incident that 
occurred in service.  In fact, at the Board hearing, he expressly 
denied any traumatic incidents occurred.  Moreover, the Veteran's 
DD 214 clearly showed that he never engaged in combat with the 
enemy.  Again, importantly, the Veteran is not currently service-
connected for post traumatic stress disorder.  Therefore, given 
the lack of any evidence of in-service stressors, there is no 
possibility that the Veteran has post traumatic stress due to 
service.  See 38 C.F.R. § 3.304(f).  In turn, his alcoholism 
cannot be deemed to be due to a disability that was incurred in 
or aggravated in service.  

Further, the word 'plausible'  suggests at least a somewhat 
speculative nature to the opinion, rather than a conclusive 
medical finding.  The speculative nature of this statement, even 
when authored by a medical professional, diminishes its probative 
value.  See Bostain v. West, 11 Vet.App. 124, 127- 28, quoting 
Obert v. Brown, 5 Vet.App. 30, 33 (1993); see also Warren v. 
Brown, 6 Vet.App. 4, 6 (1993).  Additionally, 'plausible' 
indicates that the examiner had not identified an adequate 
factual basis for clinically determining the likelihood of a 
nexus.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in the 
record.  Miller v. Brown, 11 Vet.App. 345, 348 (1998).  In sum, 
given the lack of probative value of this opinion, it does not 
have a reasonable possibility of substantiating the Veteran's 
claim.  

Again, service connection for substance abuse is generally not 
allowed by law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).   However, as previously noted, if the substance abuse 
was acquired as a result of a service-connected disability, then 
service-connection is available.  See Allen v. Principi, 237 F.3d 
1368 (Fed Cir. 2001).  Nevertheless, in the instant case, the 
additional evidence received since the January 1988 Board 
decision does not show that the Veteran's alcoholism is due to a 
disability that was incurred in or aggravated in service, which 
is necessary to substantiate the claim.  Accordingly, for the 
reasons outlined above, while the additional evidence is 
considered new, it cannot be considered material because there is 
no reasonable possibility of substantiating the claim.  
Therefore, the claim of entitlement to service connection for 
alcoholism is not reopened.  38 U.S.C.A.  § 5108.  


ORDER

New and material evidence to reopen the claim for entitlement to 
service connection for alcoholism has not been received.  The 
appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


